Name: Commission Regulation (EC) NoÃ 1263/2005 of 28 July 2005 amending, for the fifth time, Council Regulation (EC) NoÃ 798/2004 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) NoÃ 1081/2000
 Type: Regulation
 Subject Matter: international affairs;  international trade;  political framework;  Asia and Oceania
 Date Published: nan

 2.8.2005 EN Official Journal of the European Union L 201/25 COMMISSION REGULATION (EC) No 1263/2005 of 28 July 2005 amending, for the fifth time, Council Regulation (EC) No 798/2004 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 1081/2000 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 798/2004 of 26 April 2004 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 1081/2000 (1), and in particular Article 12 thereof, Whereas: (1) Annex II to Regulation (EC) No 798/2004 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) Belgium, Italy, the Netherlands and the United Kingdom requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 798/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 125, 28.4.2004, p. 4. Regulation as last amended by Regulation (EC) No 667/2005 (OJ L 108, 29.4.2005, p. 35). ANNEX Annex II to Regulation (EC) No 798/2004 is amended as follows: 1. The address details under the heading Belgium shall be replaced with: 1. Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Asie du sud et de lEst, OcÃ ©anie  TÃ ©lÃ ©phone (32-2) 501 82 74 Service des transports TÃ ©lÃ ©phone (32-2) 501 37 62 Fax: (32-2) 501 88 27 Direction gÃ ©nÃ ©rale coordination et des affaires europÃ ©ennes Coordination de la politique commerciale TÃ ©lÃ ©phone (32-2) 501 83 20 1. Federale Overheidsdienst Buitenlandse Zaken, Buitenlandse Handel en Ontwikkelingssamenwerking Egmont 1 Karmelietenstraat 15 B-1000 Brussel Directie-generaal Bilaterale Zaken Dienst Zuid- en Oost-AziÃ « en OceaniÃ « Telefoon (32-2) 501 82 74 Dienst Vervoer Telefoon (32-2) 501 37 62 Fax: (32-2) 501 88 27 Directie-generaal Europese Zaken en coÃ ¶rdinatie CoÃ ¶rdinatie Handelsbeleid Telefoon (32-2) 501 83 20 2. Service Public FÃ ©dÃ ©ral Ã conomie, P.M.E., Classes Moyennes & Ã nergie Potentiel Ã ©conomique Direction Industries Textile  Diamants et autres secteurs City Atrium Rue du ProgrÃ ¨s 50 5e Ã ©tage B-1210 Bruxelles TÃ ©l.: (32-2) 277 51 11 Fax: (32-2) 277 53 09 Fax: (32-2) 277 53 10 2. Federale Overheidsdienst Economie, K.M.O., Middenstand & Energie Economisch potentieel Directie Nijverheid Textiel  Diamant en andere sectoren City Atrium Vooruitgangstraat 50 5de verdieping B-1210 Brussel Tel.: (32-2) 277 51 11 Fax: (32-2) 277 53 09 Fax: (32-2) 277 53 10 3. Service public fÃ ©dÃ ©ral des finances Administration de la TrÃ ©sorerie 30 Avenue des Arts B-1040 Bruxelles Fax (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be 3. Federale Overheidsdienst FinanciÃ «n Administratie van de Thesaurie Kunstlaan 30 B-1040 Brussel Fax (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be 4. Brussels Hoofdstedelijk Gewest Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Telefoon: (32-2) 209 28 25 Fax: (32-2) 209 28 12 4. RÃ ©gion de Bruxelles-Capitale Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts, 9 B-1210 Bruxelles TÃ ©lÃ ©phone (32-2) 209 28 25 Fax: (32-2) 209 28 12 5. RÃ ©gion wallonne Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue May, 25-27 B-5100 Jambes-Namur TÃ ©lÃ ©phone (32-81) 33 12 11 Fax: (32-81) 33 13 13 6. Vlaams Gewest  Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel. (32-2) 553 59 28 Fax (32-2) 553 60 37 2. The address details under the heading Italy shall be replaced with: Ministero degli Affari Esteri Piazzale della Farnesina, 1 I-00194 Roma D.G.A.O.  Ufficio II Tel. (39) 06 3691 3820 Fax. (39) 06 3691 5161 U.A.M.A. Tel. (39) 06 3691 3605 Fax. (39) 06 3691 8815 Ministero dellEconomia e delle Finanze Dipartimento del Tesoro Comitato di Sicurezza Finanziaria Via XX Settembre, 97 I-00187 Roma Tel. (39) 06 4761 3942 Fax. (39) 06 4761 3032 Ministero delle AttivitÃ Produttive Direzione Generale Politica Commerciale Viale Boston, 35 I-00144 Roma Tel. (39) 06 59931 Fax. (39) 06 5964 7531 3. The address details under the heading Netherlands shall be replaced with: Minister van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 NL-8004 DE Zwolle Tel.: (31-38) 467 25 41 Fax: (31-38) 469 5229 Minister van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 NL-2500 EE Den Haag Tel.: (31-70) 342 8997 Fax: (31-70) 342 7984 4. The address details under the heading United Kingdom shall be replaced with: Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel. (44-207) 215 0594 Fax (44-207) 215 0593 HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. (44-207) 270 5977 Fax (44-207) 270 5430 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 4607 Fax (44-207) 601 4309 For Gibraltar: Ernest Montado Chief Secretary Government Secretariat No 6 Convent Place Gibraltar Tel. (350) 75707 Fax (350) 5875700